Citation Nr: 1822081	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for sleep apnea.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable disability evaluation for surgical scar of the neck.

4.  Entitlement to an initial compensable disability evaluation for cervical myelopathy with radiculopathy (claimed as left arm and hand numbing).

5.  Entitlement to an initial disability evaluation in excess of 10 percent for neck injury with mild degenerative spondylosis and osteophyte formation C5-C7 and lower back degenerative endplate changes.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a left shoulder disorder.

8.  Entitlement to service connection for a right knee disorder.

9.  Entitlement to service connection for a left knee disorder.

10.  Entitlement to service connection for residuals of a left eye injury.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for a respiratory disorder, to include as a result from hazmat exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 2001 to December 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for a right shoulder disorder; service connection for a left shoulder disorder; service connection for a right knee disorder; service connection for a left knee disorder; service connection for residuals of a left eye injury; service connection for bilateral hearing loss; service connection for a respiratory disorder, to include as a result from hazmat exposure; and entitlement to an initial disability evaluation in excess of 10 percent for neck injury with mild degenerative spondylosis and osteophyte formation C5-C7 and lower back degenerative endplate changes, are addressed in the REMAND portion of the decision below are remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC. 


FINDING OF FACT

At the time of his February 2016 hearing, the Veteran withdrew the issues of higher initial disability evaluations for sleep apnea; tinnitus; scarring of the neck; and cervical myelopathy with radiculopathy. 


CONCLUSIONS OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issues of entitlement to an initial disability evaluation in excess of 50 percent for sleep apnea; entitlement to an initial disability evaluation in excess of 10 percent for tinnitus; entitlement to an initial compensable disability evaluation for surgical scar of the neck; and entitlement to an initial compensable disability evaluation for cervical myelopathy with radiculopathy (claimed as left arm and hand numbing), have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Higher Initial Evaluations for Sleep Apnea; Tinnitus; Scarring of the Neck; and Cervical Myelopathy with Radiculopathy

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, at the time of his February 2016 hearing, the Veteran withdrew the issues of higher initial disability evaluations for sleep apnea; tinnitus; scarring of the neck; and cervical myelopathy with radiculopathy.  As such, there remain no allegations of errors of fact or law for appellate consideration as they relate to the issues of entitlement to an initial disability evaluation in excess of 50 percent for sleep apnea; entitlement to an initial disability evaluation in excess of 10 percent for tinnitus; entitlement to an initial compensable disability evaluation for surgical scar of the neck; and entitlement to an initial compensable disability evaluation for cervical myelopathy with radiculopathy (claimed as left arm and hand numbing).  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The appeal, as to the issue of entitlement to an initial disability evaluation in excess of 50 percent for sleep apnea, is dismissed. 

The appeal, as to the issue of entitlement to an initial disability evaluation in excess of 10 percent for tinnitus, is dismissed.

The appeal, as to the issue of entitlement to an initial compensable disability evaluation for surgical scar of the neck, is dismissed.

The appeal, as to the issue of entitlement to an initial compensable disability evaluation for cervical myelopathy with radiculopathy (claimed as left arm and hand numbing), is dismissed.


REMAND

As to the issues of service connection for left and right knee disorders and left and right shoulder disorders, the Board notes that the Veteran's service treatment records contain numerous complaints and findings of left and right shoulder and left and right knee problems, including notations on his November 2010 service separation report of medical history and report of medical assessment.  

Although the Veteran was afforded a VA examination in December 2010 prior to his release from service, which resulted in the examiner indicating that there was no diagnosis for either a shoulder or knee condition as the conditions had resolved, the Veteran has testified that his shoulder and knee problems, which are documented in treatment records, had their onset in service and continued to the present time.  It is also unclear from the report as to whether the examiner had the Veteran's service treatment records available for review in conjunction with the examination.  The Veteran has also testified that the examination was very short in length and did not accurately reflect the problems that were present at that time.  Given the foregoing, the Veteran should be afforded a VA examination to determine the etiology of any current right and left knee and shoulder disorders and their relationship, if any, to his period of service.  

As to the Veteran's claim of service connection for hearing loss, the Board notes that service connection is currently in effect for tinnitus on the basis of inservice noise exposure.  The Board observes that the Veteran was afforded a VA examination in December 2010 which did not reveal hearing loss for VA rating purposes, however, there was a reading of 30 decibels at 4000 Hertz in the left ear, which is a hearing loss as defined in the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 159, which stated that the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  The Veteran has also reported having worsening hearing problems since his period of service.  Given the above, the Veteran should be afforded a VA examination to determine the etiology of any current hearing loss and its relationship to service, to include the one year presumptive period following service.  

As it relates to the claim of service connection for a respiratory disorder, to include as a result of exposure to hazardous materials, the Board notes that the Veteran was seen with complaints and diagnoses of upper respiratory infections and bronchitis while in service.  The Board further observes that on the November 2010 report of medical history, it was noted that the Veteran had been prescribed an inhaler for exercise when needed, and that he was having trouble breathing when exposed to grass, pollen, dust, cats, and dogs.  The Veteran was not afforded a VA respiratory examination in connection with his claim.  Given the foregoing, the Veteran should be afforded a VA examination to determine the nature and etiology of any current respiratory disorder and its relationship, if any, to his period of service.  

As to the left eye disorder, the Board notes that there are numerous notations in the Veteran's service treatment record as to left eye problems beginning following an injury to the left eye when the Veteran was playing football for the Naval Academy.  The Board notes that the Veteran was afforded a VA eye examination in December 2010, prior to his separation from service, at which time the examiner indicated that there was no pathology to render a diagnosis, with subjective factors being blurred and distorted vision of the left eye.  However, the Veteran has testified as to a worsening of his left eye problems, to include a blind spot in his left eye.  Given the inservice notations of a left eye injury and the Veteran's testimony that his left eye problems have increased in severity, to include his now have a black area of vision in the left eye, the Veteran should be afforded an additional VA examination to determine the etiology of any left eye disorder and its relationship, if any, to his period of service.  

As it relates to the claim for an initial disability evaluation in excess of 10 percent for neck injury with mild degenerative spondylosis and osteophyte formation C5-C7 and lower back degenerative endplate changes, the Veteran, at the time of his February 2016 hearing, testified as to worsening symptomatology related to his neck/cervical spine.  The Board notes that the last comprehensive VA examination afforded the Veteran was more than seven years ago.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Moreover, the Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left and right knee and left and right shoulder disorders.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note that the record was reviewed in his/her report.  The examiner is requested to offer the following opinions:

Is it at least as likely as not (50 percent probability or greater) that any current left or right knee disorder or left or right shoulder disorder had its onset in service or is otherwise related to the Veteran's service?

The examiner must discuss the inservice findings of left and right shoulder and knee problems when rendering the opinion.  

Complete detailed rationale is requested for any opinion that is rendered.

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss, if present.  All necessary tests and studies, to include an audiogram, should be performed, and all findings must be reported in detail.  The entire record must be made available to the examiner. The examiner is requested to render the following opinions: Does the Veteran currently have a hearing loss as defined by VA standards?  If so, is it at least as likely as not (50 percent probability or greater) that hearing loss had its onset in service or is otherwise related to his period of service?  A rationale is requested for each opinion that is rendered.

4.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any current respiratory disorder, to include asthma/acute bronchitis.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record must be made available for review and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) What are the Veteran's current respiratory disorders, including, but not limited to, asthma and acute bronchitis? 

(b) Is it as likely as not (50 percent probability or greater) that any current respiratory disorder had its onset in service or is otherwise related to service, to include by way of hazardous material exposure?

Detailed rationale is requested for any opinion that is rendered.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left eye disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions: 

(a) Does the Veteran currently have any left eye disorders? 

(b) Is it as likely as not (50 percent probability or greater) that any left eye disorder had its onset in service or is otherwise related to service? 

Detailed rationale is requested for any opinion that is rendered.

6.  The Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his service-connected neck injury with mild degenerative spondylosis and osteophyte formation C5-C7and lower back degenerative endplate changes disability.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the entire record has been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's neck injury with mild degenerative spondylosis and osteophyte formation C5-C7and lower back degenerative endplate changes disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation in terms of degrees.  If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia, the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has favorable or unfavorable ankyloses of the cervical spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected neck injury with mild degenerative spondylosis and osteophyte formation C5-C7 and lower back degenerative endplate changes disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


